OPINION
ROBERTS, Judge.
The offense is robbery by assault with a firearm. Each appellant was sentenced to 99 years’ confinement.
The sufficiency of the evidence is not challenged.
We initially note that the record was approved by the trial court on September 10, 1971, and appellants’ brief was not filed until December 1, 1971. Appellants have not complied with Article 40.09, Section 9, Vernon’s Ann.C.C.P., which states that the appellate brief must be filed with the clerk of the trial court within thirty days after approval of the record by the court, or within such additional period as the court, in its discretion, may authorize. Payne v. State, 487 S.W.2d 339 (Tex.Cr.App.1972); Crathers v. State, 487 S.W.2d 338 (Tex.Cr.App.1972); Stembridge v. State, 477 S.W.2d 615 (Tex.Cr.App.1972). The record reflects no requests for additional time to file a brief, beyond the statutory thirty day period. Also, we note that appellants were represented by the same court-appointed attorney both at the trial level and on appeal.
*117Despite the fact that appellants’ brief was not timely filed, in the interest of justice we have reviewed each and every contention set forth therein. Article 40.09, Section 13, V.A.C.C.P. The allegations presented in counsel’s brief and in supplemental pro se briefs filed with this Court are wholly without merit.
The judgment is affirmed.